MEMORANDUM**
Federal prisoner Lemuel Fezell Jackson appeals pro se the district court’s order denying his motion brought pursuant to 28 U. S.C. § 2255 to vacate the 188-month sentence imposed on remand for his conviction by guilty plea to possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. Jackson contends that the district court’s use of the preponderance of evidence standard to find at sentencing that Jackson’s offense involved crack cocaine violated his due process rights under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Jackson is not entitled to relief because the new rule of criminal procedure announced in Apprendi does not apply retroactively to eases on collateral review. United States v. Sanchez-Cervantes, 282 F.3d 664, 667-671 (9th Cir.2002). The district court’s order is therefore
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.